                    Case 2:21-cv-01002-JCC Document 1 Filed 07/27/21 Page 1 of 5




 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7
                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9    GREAT AMERICAN INSURANCE                                NO. _______________
      COMPANY, an Ohio corporation,
10                                                            PLAINTIFF GREAT AMERICAN
                            Plaintiff,                        INSURANCE COMPANY’S
11
                                                              COMPLAINT FOR DECLARATORY
12    vs.                                                     JUDGMENT

13    RODGER MAY, an individual;
      MK SALVAGE VENTURE LLC; a
14    Washington limited liability company; BEAR
15    ENTERPRISES LLC, a Washington limited
      liability company, and PETER KUTTEL, an
16    individual,

17                          Defendants.
18              Plaintiff Great American Insurance Company (“Great American”) states as follows:
19                                                    I. PARTIES
20              1.1.       Great American is a foreign corporation, incorporated under the laws of the state
21   of Ohio and with its primary place of business in Cincinnati, Ohio.
22
                1.2.       Defendant Rodger May (“May”) is believed to be an individual residing in King
23
     County, Washington at all material times.
24

25
                                                                              Betts
                                                                              Patterson
     GREAT AMERICAN’S COMPLAINT FOR                                           Mines
     DECLARATORY JUDGMENT –                                 -1-               One Convention Place
                                                                              Suite 1400
     NO. _______________                                                      701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988
     1794525.doc/072721 1506/6550-0093
                    Case 2:21-cv-01002-JCC Document 1 Filed 07/27/21 Page 2 of 5




 1              1.3.       Defendant MK Salvage Venture LLC (“MK Salvage”) is believed to have been a

 2   Washington limited liability company headquartered and doing business in King County,

 3   Washington, which was formed in 2012 and dissolved by the Washington State Secretary of

 4   State on or about April 30, 2021. All members of MK Salvage were, at all material times, either
 5   residents of Washington or formed, headquartered and doing business in Washington.
 6              1.4.       Defendant Bear Enterprises, LLC (“Bear”) is a Washington limited liability
 7   company headquartered and doing business in King County, Washington. All members of Bear
 8   were, at all material times, residents of Washington.
 9              1.5.       Defendant Peter Kuttel (“Kuttel”) is an individual residing in King County,
10   Washington.
11                                        II. JURISDICTION AND VENUE
12              2.1.       This Court has jurisdiction over defendants in this action because defendants
13   May, MK Salvage, Bear Enterprises and Kuttel are and were, at all material times, residents of or
14   doing business in King County, Washington.
15              2.2.       This Court has subject matter jurisdiction over this case, because plaintiff and
16   defendants are citizens of different states, and because plaintiff seeks relief the Court is
17   statutorily empowered to grant.
18
                2.3.       This Court is the proper venue for this action because at least some of the events
19
     leading up to this action occurred in King County, Washington, and the related lawsuit Rodger
20
     May v. MK Salvage Venture LLC, Bear Enterprises, LLC and Peter Kuttel, King County
21
     Superior Court, No. 19-2-10613-1 (the “underlying action”) is pending in King County Superior
22
     Court.
23

24

25
                                                                                Betts
                                                                                Patterson
     GREAT AMERICAN’S COMPLAINT FOR                                             Mines
     DECLARATORY JUDGMENT –                                 -2-                 One Convention Place
                                                                                Suite 1400
     NO. _______________                                                        701 Pike Street
                                                                                Seattle, Washington 98101-3927
                                                                                (206) 292-9988
     1794525.doc/072721 1506/6550-0093
                    Case 2:21-cv-01002-JCC Document 1 Filed 07/27/21 Page 3 of 5




 1                                                    III. FACTS

 2              3.1.           Great American insured some of the defendants under certain policies of

 3   insurance. These policies included the following, identified by their numbers and effective

 4   periods:

 5                                 POLICY NUMBER                  EFFECTIVE DATES
                                OMH 3133724 04               9/28/2015-9/28/2016
 6                              OMH 3133724 05               9/28/2016-9/28/2017
 7                              OMH 3133724 06               9/28/2017-9/28/2018

 8   These policies will be referred to herein as the “Policies.” A fourth policy, number OMH

 9   3133724 07, was issued, but cancelled on its effective date.
10              3.2.           Bear and MK Salvage were named insureds on the Policies. Kuttel qualifies as
11   an insured under the Policies because he was a managing member of Bear during effective
12   periods of the Policies. Kuttel was also a member of MK Salvage.
13              3.3.           On or about April 18, 2019, defendant May filed his complaint against Bear,
14   MK Salvage, and Kuttel in the underlying action.
15              3.4.           On or about August 23, 2019, MK Salvage filed an answer and counterclaim to
16   May’s complaint in the underlying action.
17              3.5.           On or about August 23, 2019, Bear filed an answer and counterclaim to May’s
18   complaint in the underlying action.
19              3.6.           On or about August 23, 2019, Kuttel filed an answer and counterclaim to
20   May’s complaint in the underlying action.
21              3.7.           On or about October 11, 2019, Bear’s insurance broker tendered the underlying
22
     action to Great American. True and correct copies of the underlying action pleadings sent to
23
     Great American are attached hereto as Exhibit A.
24

25
                                                                              Betts
                                                                              Patterson
     GREAT AMERICAN’S COMPLAINT FOR                                           Mines
     DECLARATORY JUDGMENT –                                 -3-               One Convention Place
                                                                              Suite 1400
     NO. _______________                                                      701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988
     1794525.doc/072721 1506/6550-0093
                    Case 2:21-cv-01002-JCC Document 1 Filed 07/27/21 Page 4 of 5




 1              3.8.           On or about November 14, 2019, Great American advised Kuttel that the

 2   tender of the underlying action was denied, for all insureds, explaining its decision in a letter. A

 3   true and correct copy of the letter is attached hereto as Exhibit B.

 4              3.9.           The closing sentence of Great American’s letter (Exhibit B) states: “If you
 5   disagree with this determination, please provide me with your written response explaining your
 6   position.”
 7              3.10.          At the time that the letter was sent, Bear, MK Salvage, and Kuttel were all
 8   represented by counsel in the underlying action.
 9              3.11.          None of the three insureds – Bear, MK Salvage, or Kuttel – disputed Great
10   American’s declination of coverage.
11              3.12.          On or about April 8, 2021, the parties to the underlying action filed a Joint
12   Motion for Determination of Reasonableness of Covenant Judgment Settlement (“Reasonableness
13   Motion”). The parties noted the matter for hearing on May 21, 2021. A copy of an Amended and
14   Restated Settlement Agreement (“Agreement”), signed by all parties on December 11, 2020, was
15   attached as Attachment 1 to the Reasonableness Motion. Among other terms, the Agreement
16   provides that MK Salvage, Bear and Kuttel would all assign their rights against Great American
17
     to May.
18
                3.13.          Counsel for May sent copies of the Reasonableness Motion and associated
19
     pleadings to Great American via letter dated April 8, 2021. This letter and its attachments were
20
     received by Great American on April 13, 2021.
21
                3.14.          Counsel for May also caused the Reasonableness Motion and associated
22
     pleadings to be served upon the Office of the Insurance Commissioner of the State of
23
     Washington on April 13, 2021. This copy was sent to Great American by the Office of the
24
     Insurance Commissioner.
25
                                                                                 Betts
                                                                                 Patterson
     GREAT AMERICAN’S COMPLAINT FOR                                              Mines
     DECLARATORY JUDGMENT –                                   -4-                One Convention Place
                                                                                 Suite 1400
     NO. _______________                                                         701 Pike Street
                                                                                 Seattle, Washington 98101-3927
                                                                                 (206) 292-9988
     1794525.doc/072721 1506/6550-0093
                     Case 2:21-cv-01002-JCC Document 1 Filed 07/27/21 Page 5 of 5




 1                                             IV. CAUSE OF ACTION

 2              4.1.       The Policies do not provide any coverage for the claims brought by May against

 3   MK Salvage, Bear and Kuttel.

 4              4.2.       Great American is entitled to a declaratory judgment pursuant to 28 USC § 2201

 5   and RCW chapter 7.24 that the Policies do not provide any coverage for the claims brought by
 6   May against MK Salvage, Bear and Kuttel.
 7                                           V.    PRAYER FOR RELIEF
 8              Therefore, Great American Insurance Company requests judgment in its favor:
 9              1.         Declaring that the Policies do not provide any coverage for MK Salvage, Bear and
10   Kuttel for the claims brought by May in the underlying action;
11              2.         Awarding it costs and expenses incurred in this suit; and
12              3.         Granting such other and further relief as may be appropriate.
13              DATED this 27th day of July, 2021.
14                                                                BETTS, PATTERSON & MINES, P.S.
15

16                                                                By    /s Joseph D. Hampton
                                                                  By    /s Kara A. Tredway
17                                                                    Joseph D. Hampton, WSBA #15297
                                                                      Kara A. Tredway, WSBA #44984
18                                                                Betts, Patterson & Mines, P.S.
                                                                  One Convention Place, Suite 1400
19                                                                701 Pike Street
20                                                                Seattle WA 98101-3927
                                                                  Telephone: (206) 292-9988
21                                                                Facsimile: (206) 343-7053
                                                                  E-mail:       jhampton@bpmlaw.com
22                                                                E-mail:       ktredway@bpmlaw.com
23
                                                                  Attorneys for Plaintiff Great American
24                                                                Insurance Company

25
                                                                               Betts
                                                                               Patterson
     GREAT AMERICAN’S COMPLAINT FOR                                            Mines
     DECLARATORY JUDGMENT –                                 -5-                One Convention Place
                                                                               Suite 1400
     NO. _______________                                                       701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     1794525.doc/072721 1506/6550-0093
